Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-8, 10-11, 13-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 7851702 to Fournier et al (hereinafter Fournier).
Fournier discloses (Claim 2) A pole base cabinet 10, the cabinet comprising: a top plate 64 configured to be coupled to a pole; a bottom plate 106 spaced away from and parallel to the top plate 64, the bottom plate 106 configured to be coupled to a base 14; a first panel 46 connected to and extending between the top plate 64 and the bottom plate; a second panel 50 connected to and extending between the top plate and the bottom plate, wherein the first panel 46 and the second panel 50 are offset from each other and parallel, wherein the first panel and second panel are configured to support a load of the pole; a first brace 52,54 connected to and extending between the first panel and the second panel; a second brace 56 disposed between, offset from, and parallel to the first panel 46 and the second panel 50; a third brace (a portion of 52 or 54) connected to and extending between the first panel and the second brace; a fourth brace (the other portion of 52,54) connected to and extending between the second panel 50 and the second brace 56; and a peripheral wall 62 extending from a periphery of the top plate 64 to a periphery of the bottom plate, the peripheral wall comprising an opening providing access into a cavity configured to house one or more items between the panels, the top plate, and the bottom plate, the cavity configured to be accessible with the cabinet disposed between the pole and the base; (Claim 3). The cabinet of Claim 2, wherein the third brace and the fourth brace are offset from and parallel to the first brace 52; (Claim 4). The cabinet of Claim 2, wherein the second brace 56 is perpendicular relative to the first brace 52,54; (Claim 5). The cabinet of Claim 2, wherein the third brace is perpendicular relative to the first panel; (Claim 6). The cabinet of Claim 2, wherein the fourth brace is perpendicular relative to the second panel; (Claim 7). The cabinet of Claim 2, wherein the second brace is connected to and extends from the first brace; (Claim 8). The cabinet of Claim 2, wherein the first brace, the second brace, the third brace, and the fourth brace are connected to and extend from the top plate; (Claim 10) The cabinet of Claim 2, wherein the bottom plate 106 comprises a central hole, the central hole comprising a polygonal periphery (such as shown in Fig. 2); (Claim 11) The cabinet of Claim 2, wherein the peripheral wall defines a circular periphery; (Claim 13) The cabinet of Claim 2, wherein the top plate 64 is circular; (Claim 14). The cabinet of Claim 2, wherein the first panel and the second panel are connected to the top plate inward of a periphery of the top plate; (Claim 15). A pole base cabinet, the cabinet comprising: a top plate 64 configured to be coupled to a pole; a bottom plate 106 spaced away from and parallel to the top plate 64, the bottom plate 106 configured to be coupled to a base 14; a first panel 46,48,50 connected to and extending between the top plate and the bottom plate; a second panel 46,48,50 connected to and extending between the top plate and the bottom plate, the first panel and the second panel are configured to support a load of the pole; a first brace 52,54,56 connected to and extending between the first panel and the second panel; a second brace 52,54,56 connected to the first panel or the second panel and extending between the first panel and second panel, the second brace offset from and parallel to the first brace; and a space between the top plate, the bottom plate, the first panel, and the second panel for housing one or more items; (Claim 16). The cabinet of Claim 15, further comprising a third brace 52,54,56 disposed between the first panel and the second panel, wherein the third brace is offset from and parallel to the first panel and the second panel; (Claim 17). The cabinet of Claim 16, wherein the second brace 52,54,56 is connected to the first panel and the third brace; (Claim 18). The cabinet of Claim 16, wherein the third brace is connected to and extends from the first brace; (Claim 19). The cabinet of Claim 16, further comprising a fourth brace 52,54,56 connected to the second panel 46,48,50 and the third brace54,54,56, the fourth brace offset from and parallel to the first brace, wherein the second brace is connected to the first panel and the third brace; (Claim 20). The cabinet of Claim 15, further comprising a fourth brace connected to the second panel and extending between the first panel and the second panel, the fourth brace offset from and parallel to the first brace, wherein the second brace is connected to the first panel; (Claim 21). The cabinet of Claim 15, wherein the first brace and the second brace are connected to and extend from the top plate; (Claim 22). The cabinet of Claim 15, wherein the second brace is connected to the first panel and the second panel; (Claim 23). A base cabinet, the cabinet comprising: a top plate 64; a first panel 46 connected to and extending from the top plate 64; a second panel 50 connected to and extending from the top plate 64, wherein the first panel 46 and the second panel 50 are offset from each other; a first brace 52,54 connected to and extending between the first panel 46 and the second panel 50; a second brace 56 connected to the first brace 52,54, the second brace 56 disposed between the first panel 46 and the second panel 50, and wherein the second brace 56 is offset from and parallel to the first panel and the second panel; a third brace (a portion of 52 or 54) connected to and extending between the first panel and the second brace; a fourth brace (the other portion of 52,54) connected to and extending between the second panel 50 and the second brace 56; and a peripheral wall 62 extending from a periphery of the top plate, the peripheral wall comprising an opening providing access into a cavity for housing one or more items that are between the first panel and the second panel; (Claim 24). The cabinet of Claim 23, wherein the first brace, the second brace, the third brace, and the fourth brace are connected to and extend from the top plate 64; (Claim 25). The cabinet of Claim 23, a bottom plate 106 spaced away from and parallel to the top plate, the bottom plate configured to be coupled to a base, wherein the first panel is connected to and extends between the top plate and the bottom plate, and wherein the second panel connected to and extends between the top plate and the bottom plate.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over USP 7851702 to Fournier et al (Fournier) in view of  USP 7219873 to Harwood.
Fournier discloses all the elements as discussed above except for the limitations in Claim 12.
However, Harwood shows that it is well known in the art to provide the peripheral wall of a pole base cabinet with a circular or rectangular periphery.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Harwood, to modify Fournier by providing the limitations in Claim 12 of wherein the peripheral wall defines a rectangular periphery for its well known intended purpose as well as for aesthetic purpose.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
July 12, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637